104 F.3d 363
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.EMPIRE STATE BANK, Appellant,v.FEDERAL DEPOSIT INSURANCE CORPORATION, as receiver ofCitizens State Bank of Fulda, Appellee.
No. 95-4098.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 24, 1996.Decided Dec. 5, 1996.

Before BOWMAN, HEANEY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The District Court1 granted the Federal Deposit Insurance Corporation's motion for summary judgment.  Empire State Bank, the plaintiff below, appeals.  We affirm.


2
This case arises out of a settlement agreement between Empire and the FDIC acting as receiver of Citizens State Bank of Fulda.  Empire claims the FDIC breached the agreement and seeks damages.  The District Court agreed with the FDIC that Empire failed to demonstrate any damages, there being no showing of a causal relationship between Empire's alleged damages and the alleged breach, and the alleged damages being wholly speculative.


3
For reversal, Empire argues that with more discovery it might have been able to demonstrate a genuine issue of material fact, and therefore that summary judgment was improperly granted.  Empire also argues that the District Court erred in affirming the denial by the magistrate judge2 of Empire's motion to compel discovery.  Having reviewed the case, we reject Empire's contentions.  Summary judgment was properly granted on Empire's breach of contract claim, and the District Court's affirmance of the magistrate judge's ruling on Empire's discovery motion was not an abuse of discretion.  We note that Empire does not contest the District Court's dismissal, on jurisdictional grounds, of Empire's misrepresentation claim.


4
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable David S. Doty, United States District Judge for the District of Minnesota


2
 The Honorable Jonathan G. Lebedoff, United States Magistrate Judge for the District of Minnesota